OPPlCL
        OPTHEATTORNEY
                   GENERilLSTATE
                               ov TEXIIS
   JOHN CORNYN




                                           March 5,1999



The Honorable Florence Shapiro                        Opinion No. JC-0010
Chair, State Affairs Committee
Texas State Senate                                    Re: Whether a “Rules and General Conditions
P.O. Box 12068                                        of Parole Release” contract that requires the
Austin, Texas 78711                                   parolee to “comply      with Sex Offender
                                                      Registration Program” in and of itself obligates
                                                      a local law enforcement authority to register
                                                      the parolee (RQ- 1113)


Dear Senator Shapiro:

         You ask whether a local law enforcement agency must as a matter of law register a parolee
as a sex offender on the sole ground that the parolee’s parole contract mandates that he or she
“comply with Sex Offender Registration Program.” In this opinion a law enforcement agency’s duty
to register a parolee as a sex offender refers to the agency’s duty to forward a completed registration
formtothe     DepartmentofPublic      Safety,see TEX.CODECRIM.PROC.ANN.~~.~~.O~(C)(V~III~~
Supp. 1999), and in certain cases to publish notice of the person’s name and intended residence, see
id. art. 62.03(e)(I). We conclude that a contract between the parolee and a representative of the
Texas Department of Criminal Justice’s Pardons and Paroles Division (the “Pardons and Paroles
Division”) setting out the conditions ofparole does not by itself obligate the local law enforcement
authority to register the parolee. You do not ask, and we do not consider, whether the law precludes
a local law enforcement authority from registering a parolee in these circumstances.

          Your request derives from the following facts. In March 1991, an individual received a
juvenile adjudication for delinquent conduct involving a sex offense against a minor. The Texas
Youth Commission released this person from custody for that offense in December 1992. Two years
 later this same person was imprisoned for a burglary conviction. He was paroled in June 1997. As
 one of the conditions of his parole, the Pardons and Paroles Division of the Texas Department of
 Criminal Justice required the individual, and he agreed, to “comply with Sex Offender Registration
 Program.” Apparently in compliance with the conditions of his parole, the parolee appeared at the
 Arlington Police Department (“police department”) to register as a sex offender.            The police
 department gathered from the parolee the information required by the Sex Offender Registration
 Program set forth in chapter 62 of the Code of Criminal Procedure, including his fingerprints and
 photograph.    After consulting the Arlington City Attorney, the police department determined that
 it was not required under the provisions of chapter 62 to register the parolee and, in fact, did not do
The Honorable    Florence Shapiro   - Page 2        UC-0010)




so. In February 1998, the parolee allegedly abducted and killed a young Arlington woman.           The
parolee has been convicted of the crime and has been sentenced to death by lethal injection.

         In our opinion, the parole contract between a parolee and the Pardons and Paroles Division,
which requires a parolee to “comply with Sex Offender Registration Program,” does not obligate a
local law enforcement authority to register the parolee as a sex offender. The contract, partly titled
“Rules and General Conditions of Parole Release,” represents an agreement between the Pardons
and Paroles Division and the parolee. Accord TEx. GOV’T CODE ANN. 5 508.154(a) (Vernon 1998)
(requiring that inmate who is to be released on parole be furnished a contract clearly and intelligibly
stating conditions and rules of parole). In a nutshell, the contract sets out the conditions the parolee
agrees to and the penalties upon the parolee’s failure to comply with the agreed upon conditions:

            In consideration of the parole granted to me by the Board of Pardons and
            Paroles (Board) I do hereby accept such parole. I recognize that my parole
            release is conditional and agree to abide by the following terms and
            conditions:




            M.      Releasee shall comply with Sex Offender Registration      Program.




            I HEREBY CERTIFY that I fully understand and accept each of the above
            conditions under which I am being released and agree that I am bound to
            faithfully observe each of the same. I fully understand and agree that a
            violation of or refusal of or refusal to comply with any of the conditions of
            Parole shall be sufficient cause for revocation of Parole

This agreement    is signed by only the parolee and a representative      of the Pardons and Paroles
Division.

        Your question, we note, depends in part on the construction of the terms of the parole
contract between the parolee and the Pardons and Paroles Division, which requires a parolee to
“comply with Sex Offender Registration Program.” You appear to construe the contract’s sex
offender registration requirement to require the parolee to register as a sex offender, independent of
any statutory obligation to register imposed by chapter 62 of the Code of Criminal Procedure. The
City of Arlington articulates another plausible interpretation of the same provision: “The City of
Arlington believes that [this condition] requires a parolee to register as a sex offender only if the
parolee is required to do so by the provisions of the Sex Offender Registration Law.” Letter from
Gregory S. Norris, Assistant City Attorney, City of Arlington, to The Honorable Dan Morales, Texas
Attorney General 1 (Apr. 27,1998) (on tile with the Opinion Committee). In other words, the term
“comply” may be read to require registration or, alternatively, to require registration only if the
The Honorable Florence Shapiro      - Page 3       (X-00 10)




parolee is required to do so under the Sex Offender Registration Program, chapter 62 of the Code
of Criminal Procedure. We do not construe contracts and cannot in this opinion choose between the
possible constructions of the sex offender registration requirement in the parole contract. See Tex.
Att’y Gen. Op. Nos. DM-494 (1998) at 5 n.22; DM-383 (1996) at 2; DM-192 (1992) at 10.

        Even ifwe assume, as you do, that the parole contract requires a parolee who is not otherwise
required by statute to register as a sex offender to do so, the parole contract does not obligate a law
enforcement agency to register that person as a sex offender under chapter 62. Initially, assuming
the parole contract is indeed a contract, nothing in it imposes or purports to impose duties upon any
entity not a signatory to the contract, including a local law enforcement authority.

        A law enforcement authority is required by the state to register only a person having a
“reportable conviction or adjudication” as that phrase is defined by article 62.01 of the Code of
Criminal Procedure. TEX. CODEGRIM.PROC.ANN. art. 62.01(5), .02(c), .03(e)(f) (Vernon Supp.
1999). We do not know whether it is true, but we assume as you have requested that the parolee
does not have a reportable conviction or adjudication.         Absent a reportable conviction or
adjudication, we know of no law requiring a law enforcement authority to register an individual as
a sex offender under the Sex Offender Registration Program in chapter 62 of the Code of Criminal
Procedure.

         Moreover, the Pardons and Paroles Division may not amend the definition of “reportable
conviction[s] or adjudication[s]” in article 62.01(5) to include additional offenses for which the
Pardons and Paroles Division may deem sex offender registration a fitting condition for parole.
Reportable convictions and adjudications are defined in the statute by the legislature. While section
508.221 of the Government Code authorizes the Pardons and Paroles Division to impose any
reasonable condition upon a parolee, it does not purport to amend the statutory definition of
“reportable conviction or adjudication” under article 62.01(5), which would in turn trigger a law
enforcement agency’s duty to register an individual as a sex offender. See TEX. GOV’T CODEANN.
5 508.221 (Vernon 1998); see also TEX. CRIM.PROC.ANN. art. 42.12,§ 1 l(a) (Vernon Supp. 1999)
(“The judge may impose any reasonable condition that is designed to protect or restore the
community, protect or restore the victim, or punish, rehabilitate, or reform the defendant.“).

         The legislature implicitly has recognized that the power to define the term “reportable
convictions or adjudications” lies with it and not with the Pardons and Paroles Division. Section
508.186(a) of the Government Code directs the Division to require, as a condition of parole or
mandatory supervision, a person with a reportable conviction or adjudication to register as a sex
offender. This provision presumes that the legislature has defined for the Division the circumstances
in which sex offender registration must be imposed as a condition of parole or mandatory
supervision.   We therefore infer that the legislature defines what is a reportable conviction or
adjudication and that it did not intend to permit the Division to define alternative circumstances that
require sex offender registration as a condition of parole or mandatory supervision.
The Honorable   Florence Shapiro    - Page 4       (JC-0010)




        Consistent with our long-standing policy, we answer only the question you ask. See Tex.
Att’y Gen. Op. No. JM-567 (1986) at 2. You do not ask several questions that may be pertinent.
You do not ask, and we do not address, whether a law enforcement authority may register a parolee
who otherwise is not required by statute to register as a sex offender under chapter 62. Nor do we
address the liabilities, if any, for doing so. You also do not ask whether the parolee’s prior juvenile
adjudication constitutes a reportable conviction or adjudication, and if so, whether a law enforcement
agency has any discretion in registering that person as a sex offender.

         We also do not consider two questions the Arlington Police Department asked regarding a
parolee’s obligation to register as a sex offender when chapter 62 of the Code of Criminal Procedure
does not require the parolee to register. A police department is not among those authorized to
request an opinion ofthis office, as listed in sections 402.042 and 402.043 of the Government Code.
Consequently, section 402.045 of the Government Code precludes this office from rendering an
opinion in answer to the police department’s questions.
The Honorable Florence Shapiro     - Page 5     (.Jc-0010)




                                       SUMMARY

               A parole contract that obligates a parolee to “comply with Sex Offender
           Registration Program” does not in and of itself impose a duty on a local law
           enforcement authority to register the parolee as a sex offender under the Sex
           Offender Registration Program in chapter 62 of the Code of Criminal
           Procedure.




                                              Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Prepared by Kymberly K. Oltrogge
Assistant Attorney General